DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, 14, 17, 20, 24, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrhardt et al., (US Publication No. 2017/0061559), hereinafter “Ehrhardt”, and further in view of Kumar et al., (US Publication No. 2017/0344754), hereinafter “Kumar”.

Regarding claims 1, 14 and 24, Ehrhardt discloses
at a data store, receiving data to be stored [Ehrhardt, paragraph 82, figure 4]; 
at a processor, determining whether the data is regulated in a jurisdiction [Ehrhardt, paragraphs 5, 6, 14, 83, figure 4]; 
at the processor, responsive to determining that the data is regulated in the jurisdiction, selecting a storage scheme from a group consisting of: 
a regulated storage scheme, requiring that the data be stored in the jurisdiction in accordance with one or more laws pertaining to the jurisdiction [Ehrhardt, paragraphs  14, 83-87, figure 4 and claim 16]; and 
responsive to selection of the regulated storage scheme, at the processor, following the regulated storage scheme by initiating storage of the data in the jurisdiction in accordance with the one or more laws [Ehrhardt, paragraphs  14, 83-87, figure 4 and claim 16].

Ehrhardt does not specifically disclose, however Kumar teaches
an unregulated storage scheme, in which the data is not required to be stored in the jurisdiction and/or is not required to be stored in accordance with the one or more laws [Kumar, Abstract and paragraph 71, storing unregulated data separately].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate regulated data from unregulated data based on the laws and requirements in order to provide the necessary security for regulated data and not incur the expenses associated with unregulated data.

Regarding claims 4, 17 and 27, Ehrhardt-Kumar further discloses
responsive to initiating storage of the data in the jurisdiction in accordance with the one or more laws: at a router, routing the data to a local data store in the jurisdiction [Kumar, paragraph 37, figure 1]; and 
at the local data store, storing the data [Ehrhardt, paragraphs  82-84].


Regarding claims 9, 20 and 30, Ehrhardt-Kumar further discloses
responsive to initiating storage of the data in the jurisdiction in accordance with the one or more laws: at the router, further routing the data to a second local data store in the jurisdiction [Kumar, paragraph 37, figure 1]; and at the second local data store, storing the data [Ehrhardt, paragraphs  82-84].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for a backup storage device in order to protect the data.

Claims 2, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrhardt-Kumar as applied to claims 1, 14 and 24 above, and further in view of Dutta et al., (US Publication No. 2003/0097576), hereinafter “Dutta”.

Regarding claims 2, 15 and 25, Ehrhardt-Kumar does not disclose, however Dutta teaches
wherein selecting the regulated storage scheme comprises executing a software developer kit (SDK) method call of an API stored at least partially on the data store [Dutta, paragraph 23, implemented as a software development kit that provides a high level API].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an SDK and API for running software in order to use standard software techniques.

Claims 3, 5, 8, 16, 19, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrhardt-Kumar as applied to claims 1, 14 and 24 above, and further in view of Bardini et al., (US Publication No. 2003/0028652), hereinafter “Bardini”.

Regarding claims 3, 16 and 26, Ehrhardt-Kumar does not disclose, however Bardini teaches
prior to initiating storage of the data, encrypting the data without storing a key for decrypting the data on the data store [Bardini, paragraph 24, storage device receives the encrypted digital data].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention encrypt data on one device and send to a storage device without a decryption key in order to protect the data while on the storage device.

Regarding claim 5, Ehrhardt-Kumar-Bardini further discloses
prior to routing the data to the local data store, encrypting the data [Bardini, paragraph 24, storage device receives the encrypted digital data].

Regarding claims 8, 19 and 29, Ehrhardt-Kumar-Bardini further discloses
the data is owned by a first owner [Ehrhardt, paragraphs 5, 6, 14, 83, figure 4]; encrypting the data comprises using a first encryption scheme [Bardini, paragraph 24, storage device receives the encrypted digital data]; and the method further comprises: encrypting second data, owned by a second owner different from the first owner, using a second encryption scheme different from the first encryption scheme [Bardini, paragraph 24, storage device receives the encrypted digital data, multiple data users, types of data etc.]; and at the router, routing the second data [Kumar, paragraph 37, figure 1].

Allowable Subject Matter
Claims 6-7, 10-13, 18, 21-23, 28 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433